Case 8:15-cv-02034-JVS-JCG Document 859-4 Filed 10/28/19 Page 1 of 3 Page ID
                                 #:65329




                       EXHIIBT 1




                       DECLARATION OF JENNIFER FERNANDES            EXHIBIT 1
                                        Case 8:15-cv-02034-JVS-JCG Document 859-4 Filed 10/28/19 Page 2 of 3 Page ID
                                                                         #:65330
Jennifer Fernandes

From:                                           Jennifer Fernandes
Sent:                                           Friday, August 09, 2019 3:18 PM
To:                                             ccarlberg@aol.com
Subject:                                        Thank you - Telephone call re Trycia Carlberg
Attachments:                                    Scott Ferrell Declaration.pdf; T Carlberg Declaration.pdf



Hello Charlotte,



Thank you so much for taking the time to speak with me about Trycia. I know this is a difficult issue, and I'm
sorry that I had to reach out under these circumstances. I am just looking to understand what actually happened
here, and your help has been very much appreciated.



As we discussed on the phone, Trycia’s name has now appeared fairly frequently in a federal RICO
(racketeering) lawsuit wherein Scott Ferrell is a defendant. Scott Ferrell claimed that Trycia was his client in
December 2011. From what you stated on the telephone, it does not seem like Trycia was involved in these
lawsuits. You and I talked about Scott Ferrell’s declaration. You indicated that at least several statements in
that declaration were evidently false. I attached the declaration here in case you want to read the actual
document. I also attached the second declaration from the other case that she allegedly filed suit in.



I understand Trycia was with you during Christmas 2011 and that she wasn’t living with Scott Ferrell until
sometime in late February or March 2012, and that she only lived with him and Erin for approximately three to
four weeks.



If you are willing, I'd like to speak with you again this afternoon for a quick follow-up call. I have another few
questions. I’m also available any time this weekend.



Thanks again for your assistance.

‐‐

Jennifer Fernandes | Paralegal | Emord & Associates, P.C. | 2730 S Val Vista Dr, Bldg 6, Ste 133 | Gilbert, AZ 85295

Firm: (602) 388-8899 | Direct: (480) 500-5821 | Facsimile: (602) 393-4361 |www.emord.com

     To help protect y our priv acy ,
     Micro so ft Office prev ented
     auto matic downlo ad o f this
     picture from the Internet.




                                                                                        1
                                                                     DECLARATION OF JENNIFER FERNANDES         EXHIBIT 1
        Case 8:15-cv-02034-JVS-JCG Document 859-4 Filed 10/28/19 Page 3 of 3 Page ID
                                         #:65331
NOTICE: This is a confidential communication intended for the recipient listed above. The content of this communication is protected from
disclosure by the attorney-client privilege and the work product doctrine. If you are not the intended recipient, you should treat this
communication as strictly confidential and provide it to the person intended. Duplication or distribution of this communication is prohibited
by the sender. If this communication has been sent to you in error, please notify the sender and then immediately destroy the document.




                                                                      2
                                              DECLARATION OF JENNIFER FERNANDES                                          EXHIBIT 1
